             Case 1:17-cv-01000-MN Document 234 Filed 05/11/20 Page 1 of 3 PageID #: 3595



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE


         CRANE MERCHANDISING SYSTEMS, INC.,

                                    Plaintiff,


                                   v.
                                                      C.A. No. 17-1000-MN
         NEWZOOM, LLC, BEST BUY STORES, L.P.,
                                                      PUBLIC VERSION
         BENEFIT COSMETICS LLC and MACY’S,
         INC.,

                                    Defendants.




                                          JOINT STATUS REPORT

        Dated: May 4, 2020

        YOUNG CONAWAY STARGATT &                   RICHARDS, LAYTON & FINGER, P.A.
        TAYLOR, LLP

        Adam W. Poff (No. 3990)                    Kelly E. Farnan (No. 4395)
        Samantha G. Wilson (No. 5816)              Renée M. DelCollo (No. 6442)
        Rodney Square                              One Rodney Square
        1000 North King Street                     920 North King Street
        Wilmington, Delaware 19801                 Wilmington, DE 19801
        (302) 571-6600                             (302) 651-7700
        apoff@ycst.com                             farnan@rlf.com
        swilson@ycst.com                           mosley@rlf.com

         Attorneys for Plaintiff/Counterclaim      Attorneys for Defendant/Counterclaim
         Defendant Crane Merchandising            Plaintiff NewZoom LLC and for Defendants Best Buy
         Systems, Inc.                            Stores, L.P., Benefit Cosmetics LLC and Macy’s Inc




25391201.2
Case 1:17-cv-01000-MN Document 234 Filed 05/11/20 Page 2 of 3 PageID #: 3596



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
____________________________________
                                     :
CRANE MERCHANDISING                  :
SYSTEMS, INC.,                       :
                                     :
                Plaintiff,           :
                                     :    C.A. No. 17-1000-MN
             v.                      :
                                     :
NEWZOOM, LLC, BEST BUY STORES, :
L.P., BENEFIT COSMETICS LLC,         :
and MACY’S INC.,                     :
                                     :
                Defendants.          :
____________________________________:

                                   JOINT STATUS REPORT

       On March 13, 2020, the assistant general counsel of Crane Co. (the parent company of

Crane Merchandising Systems, Inc.) and the general counsel of Swyft Inc. (the parent company of

NewZoom, LLC) agreed to a settlement via e-mail. On March 19, 2020, the parties notified the

Court that they reached a settlement in principle. D.I. 228. Pursuant to the parties’ request, the

Court stayed the case to permit the parties the opportunity to finalize the settlement and requested

status reports every twenty-one days. Docket Text re: D.I. 228.

       Since March 26, counsel for the parties have exchanged comments and revisions on the

proposed settlement agreement. The parties continue to make progress toward a final settlement

agreement.
Case 1:17-cv-01000-MN Document 234 Filed 05/11/20 Page 3 of 3 PageID #: 3597



Dated: May 4, 2020

 YOUNG CONAWAY                          RICHARDS, LAYTON & FINGER,
 STARGATT & TAYLOR, LLP                 P.A.

  /s/ Samantha G. Wilson                /s/ Kelly E. Farnan
 Adam W. Poff (No. 3990)                Kelly E. Farnan (No. 4395)
 Samantha G. Wilson (No. 5816)          Renée M. Delcollo (No. 6442)
 Rodney Square                          One Rodney Square
 1000 North King Street                 920 North King Street
 Wilmington, Delaware 19801             Wilmington, DE 19801
 (302) 571-6600                         (302) 651-7700
 apoff@ycst.com                         farnan@rlf.com
 swilson@ycst.com                       mosley@rlf.com

 Attorneys for Plaintiff/Counterclaim   Attorneys for Defendant/Counterclaim
 Defendant Crane Merchandising          Plaintiff NewZoom LLC and for
 Systems, Inc.                          Defendants Best Buy Stores, L.P., Benefit
                                        Cosmetics LLC and Macy’s Inc.




                                             2
